     Case 3:20-cv-01898-MEM Document 15 Filed 04/19/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN LOVE LUNDY,                    :

                Plaintiff             :     CIVIL ACTION NO. 3:20-1898

          v.                          :         (JUDGE MANNION)

COMMONWEALTH OF PA, et al., :

               Defendants             :


                                ORDER


    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:


    (1)    The report and recommendation of Judge Schwab, (Doc.

           12), is ADOPTED IN ITS ENTIRETY with respect to all

           claims against all defendants.

    (2)    The plaintiff’s amended complaint, (Doc. 9), is DISMISSED

           WITH PREJUDICE regarding all of his federal claims.

    (3)    The court declines to exercise supplemental jurisdiction

           under 28 U.S.C. §1367(c)(3) over any state claims that

           plaintiff may be construed as raising.
             Case 3:20-cv-01898-MEM Document 15 Filed 04/19/21 Page 2 of 2




          (4)      The objections to the report filed by plaintiff, (Doc. 13), are

                   OVERRULED.

          (5)      The clerk of court is directed to close this case.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: April 19, 2021
20-1898-02-ORDER




                                             -2-
